 1   Stephan A. Barber (SBN 70070)
     JRG Attorneys at Law
 2   318 Cayuga Street
     Salinas, CA 93901
 3   Telephone:    (831) 754-2444
     Facsimile:    (831) 269-7089
 4
     Attorneys for MIRABEL HOTEL AND
 5   RESTAURANT GROUP LLC

 6
                                UNITED STATES DISTRICT COURT
 7

 8                           NORTHERN DISTRICT OF CALIFORNIA

 9
      PETER STROJNIK,                                 Case No.: 19-cv-02529-SVK
10
                            Plaintiff,                [PROPOSED] ORDER GRANTING
11                                                    MIRABEL HOTEL AND RESTAURANT
      vs.                                             GROUP LLC'S MOTION TO APPEAR
12                                                    TELEPHONICALLY AT ORDER TO
      MIRABEL HOTEL AND RESTAURANT                    SHOW CAUSE
13    GROUP LLC,
                                                      Date:    January 21, 2020
14                          Defendant.                Time:    10:00 a.m.
                                                      Place:   Courtroom 6
15

16
17          Having reviewed the file and the request in this matter and for good cause appearing, IT

18   IS SO ORDERED that Mirabel Hotel and Restaurant Group, LLC' s motion for leave to appear

19   telephonically at the January 21, 2020 Order to Show Cause is hereby GRANTED.

20

21   Dated: -January 16, 2020
               ----------
                                                        Hon. Susan Van Keulen
22
                                                        United States Magistrate Judge
23

24

25

26

27

28


            [PROPOSED ! ORDER GRANTING MOTION TO APPEAR TELEPHONTCALLY AT ORDER TO SHOW CAUSE
